SCHOONMAKER, District Judge.
On
October 31, 1924, B. H. Pettes, an attorney, presented a petition to this court in behalf of himself and Benjamin R. Williams for the allowance of $500 in fees, and also for expense money paid out in the matter of contesting the claim of Harry M. Smulovitz and *313Benjamin H. Smulovitz, and a rule to show cause was granted on this petition. * Likewise, on the 4th day o£ April, 1925, another petition was presented by these same claimants, as attorneys for the excepting creditors, asking' for an allowance of $1,000 for services rendered in objecting to the assignment by the trustee of certain insurance policies, and for counsel fees for services rendered in filing exceptions and taking testimony before the referee in the matter of the claims of Arthur Smulovitz, Harry Smulovitz, and Benjamin H. Smulovitz, against bankrupt estate.
On due consideration of these two" petitions, we are of the opinion that they should both be referred to the referee by whom the Butler Candy Company bankrupt estate is being administered, for his findings as to the proper amount to award to the attorneys in this ease. The referee is familiar with the estate, the sums of money involved, and the character of the services rendered. Of course, any findings the referee may make in this ease are subject to review by this court; but, as a matter of practice in bankruptcy eases, applications of this sort should first he made to the referee.
The referee will therefore make such order with reference to proper sums to be allowed to these attorneys for fees and expenses, and, if the counsel involved are not satisfied with this allowance, the court will, on proper certificate, review any order of the referee with reference thereto.